Citation Nr: 0531653	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-00 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post amputation of the left second, third 
and fourth toes, including the absence of the second 
metatarsal (left foot condition). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
status post amputation of the left second, third and fourth 
toes, including absence of the second metatarsal (a "left 
foot disorder").  A 10 percent evaluation was assigned, 
effective August 29, 1991.  This matter also comes to the 
Board from an April 1995 RO decision that denied his claim 
for a total rating based on individual unemployability due to 
service-connected disability.  

In December 1995, the RO concluded that there was clear and 
unmistakable error in the November 1994 rating decision.  The 
RO noted that, in rating the current severity of the 
veteran's left foot disorder, the decision should have taken 
into account the extent of the veteran's pre-service left 
foot disorder.  Accordingly, taking into account the extent 
of the veteran's pre-service problems with his left foot, no 
more than a 10 percent evaluation was warranted.  

In July 1998, the RO granted the veteran a higher, 20 
percent, evaluation for the service connected left foot 
disorder, effective August 29, 1991.  

In March 2001 and November 2003, the Board remanded the 
veteran's appeal for further evidentiary development.  This 
having been completed, the matter is again before the Board.

The issue of entitlement to TDIU under 38 C.F.R. § 4.16(b), 
for purposes of extra-schedular consideration, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Pre-service medical evidence indicates that the veteran 
was born with a congenital deformity of the left foot and at 
age seven underwent surgical amputation of the second, third 
and fourth toes with excision of the second metatarsal.

2.  Medical evidence of record establishes that the veteran's 
preexisting status post amputation of the left second, third 
and fourth toes, including the absence of the second 
metatarsal, underwent a marked increase in severity beyond 
its natural progression during his period of active duty.

3.  The veteran is in receipt of the maximum schedular rating 
available for his left foot condition under Diagnostic Code 
5270; and his condition is not productive of marked claw foot 
or pronounced acquired flatfoot so as to warrant a rating in 
excess of his current evaluation.

4.  The veteran's service-connected status post amputation of 
the left second, third and fourth toes, including the absence 
of the second metatarsal, is evaluated as 40 percent 
disabling with a pre-service deduction of 20 percent, for a 
total evaluation of 20 percent disabling; the veteran has no 
other service-connected disabilities.  

5.  There is plausible evidence that the veteran is unable to 
secure and follow a gainful occupation, and thus the 
veteran's claim for TDIU is eligible for extra-schedular 
consideration. 


CONCLUSIONS OF LAW

1.  The veteran's preexisting status post amputation of the 
left second, third and fourth toes, including the absence of 
the second metatarsal, was 20 percent disabling at his entry 
into active duty.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.322(a), 4.7, 4.20, 4.71a; Diagnostic Code 5172 
(1995).

2.  The veteran's status post amputation of the left second, 
third and fourth toes, including the absence of the second 
metatarsal, is currently evaluated as 20 percent disabling 
due to in-service aggravation; the criteria for an evaluation 
in excess of 20 percent evaluation for this condition have 
not been met.  38 U.S.C.A. §§ 1153, 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.306, 3.321, 3.322(a), 4.7, 4.20, 4.71a; 
Diagnostic Code 5270 (2005).

3.  The scheduler criteria for consideration of a total 
disability rating based on individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321, 3.340, 3.341, 4.16(a) (2005).

4.  The criteria for submission of the veteran's claim for 
consideration on an extra-schedular basis under 38 C.F.R. 
§ 4.16(b) are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 3.340, 3.341, 4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in letters dated in November 2002 and March 
2005, provided the veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  In these 
letters, as well as other documents sent to the veteran by 
the RO, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claim of 
entitlement to an increased evaluation in his service-
connected disability and his claim of entitlement to 
individual unemployability based on his service-connected 
disability, as well as the types of evidence VA would assist 
him in obtaining.  See also, Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The veteran was also requested to send 
recent medical records and employment records.    

In addition, by way of November 1994, April and December 
1995, and July 1999 rating decisions, October 1996 and 
December 1999 Statements of the Case, and April 1994, August 
1997, August 1999, December 2002, and July 2005 Supplemental 
Statements of the Case, the veteran and his representative 
were provided notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims.  By way of these documents and letters, the veteran 
was also specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior the December 2002 and 
July 2005 Supplemental Statements of the Case and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, extensive post-service medical 
records, VA examinations, and statements submitted by the 
veteran and his representative in support of his claim.  In 
addition, the Board notes that this matter has been remanded 
on more than one occasion for further development and 
adjudication.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  



II.  Entitlement to an initial 20 percent evaluation assigned 
for status post amputation of the left second, third and 
fourth toes, including the absence of the second metatarsal 
(left foot condition). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the medical evidence in the veteran's claims 
file clearly reflects that the veteran was status post 
amputation of the left second, third and fourth toes, 
including the absence of the second metatarsal, prior to 
service entry in November 1965.  This is reflected in his 
entrance examination dated in October 1965.   Accordingly, 
the basis for the RO's grant of service connection for this 
condition was aggravation of a preexisting disability.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In cases involving aggravation by active service, the rating 
assigned to the disorder will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether it was 
noted at entry into active service, or whether it was 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule, except that if the disability 
is total (100 percent), no deduction will be made.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322.

In the instant case, the veteran's status post amputation of 
the left second, third and fourth toes, including the absence 
of the second metatarsal, was first evaluated as 10 percent 
disabling under Diagnostic Codes 5172 - 5284, and later 
increased to 20 percent disabling under Diagnostic Codes 5199 
- 5270.  38 C.F.R. § 4.20, 4.71a.  These evaluations reflect 
the maximum evaluation available under the assigned 
Diagnostic Code after subtraction of 20 percent for the level 
of the veteran's disability prior to service entry.  

Pursuant to Diagnostic Code 5172, amputation of one or two 
toes, other than the great toe, with metatarsal involvement 
warrants a maximum 20 percent evaluation.  Under Diagnostic 
Code 5284, a 10 percent evaluation is warranted for moderate 
foot injury, 20 percent is granted for a moderately severe 
injury, and 30 percent is awarded for a severe foot injury.  
A note to this Diagnostic Code states that 40 percent will be 
awarded for actual loss of use of the foot.  Finally, under 
Diagnostic Code 5270 ankylosis of the ankle warrants a 20 
percent evaluation for plantar flexion of less than 30 
degrees, a 30 percent evaluation is warranted for plantar 
flexion between 30 and 40 degrees, or dorsiflexion between 0 
and 10 degrees, and a 40 percent evaluation is granted where 
plantar flexion is more than 40 degrees, or dorsiflexion is 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.

The medical evidence in this case, as summarized and 
reevaluated in an April 2005 VA fee basis examination, 
reveals that the veteran was born with a congenital deformity 
of his left foot and that at age seven he had his second, 
third, and fourth toes were amputated with excision of the 
second metatarsal.  The examiner stated that the veteran did 
relatively well with his condition until he started boot 
camp.  With the rigors of boot camp, including marching, the 
veteran's foot became symptomatic and he was discharged from 
the service.  The veteran worked as a welder after service 
for some 19 years, but then had to stop because of his left 
foot condition.  His left foot became swollen and painful, 
and the veteran would wear a short leg cast for a short 
period of up to two months in order to combat the swelling.  
The veteran currently uses a prosthetic device for his 
condition, but must still wear a fiberglass cast when the 
swelling becomes too great for his prosthetic device.  The 
veteran uses a cane for ambulation.  Upon examination, the 
veteran complained of numbness on the lateral side of both 
the dorsum and plantar aspects of the left foot.  He has 15 
degrees of active extension at the first MP joint and 15 
degrees flexion with 15 degrees of flexion of the IP joint at 
the great toe.  The veteran was also found to have 5 degrees 
of dorsiflexion, 30 degrees of plantar flexion and he was 
noted to have lost all hindfoot motion, although there was 
some medial and lateral motion within the joint itself.  He 
had absence of knee and ankle jerk.  The examiner also noted 
the absence of the left second, third and fourth toes, found 
that there was no swelling and some tenderness on palpation, 
adequate circulation and no neuroma.  The veteran was 
diagnosed with congential deformity of the left foot status 
post amputation to he second, third and fourth toes with a 
second metatarsectomy.  

Based on an evaluation of the veteran's condition, the RO 
assigned the maximum evaluation of 40 percent under 
Diagnostic Code 5270 and subtracted 20 percent for the 
veteran's preexisting disability, for a resulting disability 
rating of 20 percent.  The Board agrees with the RO's 
assessment.  

The veteran's condition is currently evaluated at the maximum 
rating available under Diagnostic Code 5270.  The only other 
Diagnostic Codes that may afford the veteran a higher 
evaluation, Diagnostic Code 5276 (bilateral acquired 
flatfoot) and Diagnostic Code 5278 (bilateral acquired claw 
foot), are not supported by the evidence.  The record in this 
case also shows that the veteran's left foot condition 
preexisted service.  The veteran was born with a congenital 
deformity of his left foot and that at age seven he had his 
second, third, and fourth toes amputated with excision of the 
second metatarsal.  Under Diagnostic Code 5172, amputation of 
one or two toes, other than the great toe, with metatarsal 
involvement warrants a 20 percent evaluation.  When this 20 
percent evaluation is subtracted from the 40 percent maximum 
under Diagnostic Code 5270, the veteran may only be awarded a 
20 percent rating for aggravation of his preexisting left 
foot condition.  A higher evaluation is not available to the 
veteran on these facts.  38 C.F.R. § 3.322.

III.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, the record reflects that the veteran has one service-
connected disability, rated as 20 percent disabling.  The 
veteran, therefore, has neither sufficient service-connected 
disabilities for a combined rating of 70 percent, nor a 
single disability rated as 60 percent.  The criteria for a 
total rating under the provisions of 38 C.F.R. § 4.16(a) are 
therefore not met in this case.

The Board notes, however, that it is VA's policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connection disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as is this case 
here, an extra-schedular rating is for consideration where 
the veteran is unemployable due to the service-connected 
disability.  38 C.F.R. § 4.16(b), see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non service-connected condition and advancing age, 
which would justify a total rating based on individual 
unemployability due solely to the service-connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim base on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. § 4.1, 4.15 (2005).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.   In a recent 
decision, the Court held that where there is plausible 
evidence that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
38 C.F.R. § 4.16(b) by the Director of Compensation and 
Pension.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Upon review of the evidence in this case, it is the Board's 
opinion that the veteran's claim should be submitted to the 
Director of Compensation and Pension for a determination of 
whether an extra-schedular rating is warranted.  In this 
regard, the Board notes that the April 2005 examiner found 
that the veteran has only an 11th grade education.  He was a 
welder and because of his disability, the examiner stated 
that he is unable to do that now.  The examiner noted that 
being welder requires kneeling, squatting and bending, and 
also noted that the veteran goes through periods where he has 
to wear a short fiberglass cast for swelling lasting one to 
three months repetitively.  The examiner stated that this 
would interfere with any occupational functioning.  The 
examiner also noted that the veteran uses a cain to ambulate 
and also delineated problems and limitations with walking due 
to his condition.  

Based on the foregoing, it is the Board's determination that 
plausible evidence exists that the veteran is unable to 
secure and follow a substantially gainful occupation, and as 
such the veteran's case is eligible for consideration under 
38 C.F.R. § 4.16(b).  Therefore, submission of the veteran's 
claim for consideration on an extra-schedular basis is in 
order.  


ORDER

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post amputation of the left second, third 
and fourth toes, including the absence of the second 
metatarsal is denied.

2.  The scheduler criteria for a TDIU rating having not been 
met, the veteran's claim is not eligible for consideration 
under 38 C.F.R. § 4.16(a).

3.  The Board having identified plausible evidence in the 
record that the veteran is unable to secure and follow a 
gainful occupation, the veteran's claim for TDIU is eligible 
for extra-schedular consideration under 38 C.F.R. § 4.16(b).


REMAND

The Board has determined that the veteran's case should be 
submitted for consideration on an extra-schedular basis under 
38 C.F.R. § 4.16(b).  The Board notes, however, that it is 
precluded for assigning as extra-schedular TDIU rating in the 
first instance.  See Bowling, supra.   In Bowling, the Court 
indicated that to order the Board to make such an assignment 
is contraindicated by prior precedent, in that "[t]he 
regulatory provision interpreted in Floyd is less directory 
than the one contained in § 4.16(b)."  See Id.; see also 
Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) (holding that 
the Board is not authorized to assign an extra-schedular 
rating in the first instance under 38 C.F.R. § 3.321(b)).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims 
folder to ensure that all requested 
development in connection with the 
veteran's claim of entitlement to TDIU 
has been conducted and completed in 
full.  If any development is 
incomplete, appropriated corrective 
action is to be implemented.

2.  The RO should then submit the 
veteran's claim for TDIU to the 
Director of Compensation and Pension 
for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  

3.  If any determination is adverse to 
the veteran, the veteran must be 
furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


